Title: To Alexander Hamilton from Adam Hoops, 8 November 1799
From: Hoops, Adam, Jr.
To: Hamilton, Alexander


          
            Sir
            New York 8th Novembr 1799
          
          Herewith I have the honor to lay before you the proceedings of a Court of Enquiry held by your order at Fort Niagara for the investigation of Charges Exibited by Captain Bruff against Major Rivardi—
          Mr. David Thompson acted as Recorder to this Court and received from me a Certificate of his having Acted in that Capacity: this was deemed necessary To Enable him to Obtain the Compensation allowed in such cases.
          with high respect I remain Sir Yr Mo Ob Sert
          
            A Hoops M A&E
          
          Major General Hamilton
        